Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “large” and “small” in claim 2 are relative terms which render the claim indefinite. The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “small” in claim 3 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 4 and 10 rejected for being dependent from rejected claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 2016/0288855).
In re claim 1, Ueno discloses a saddle riding vehicle comprising a steering handlebar (14); a pair of left and right handle posts (left and right 50) that supports the handlebar; and a stay (40) that supports an electric part (15, 30), wherein the stay is supported by the handle posts, the electric part includes a first electric part (15) and a second electric part (30) and the second electric part is disposed at least at a position between the left and right handle posts in a vehicle front view as shown in Figure 4.  
In re claim 2, Ueno discloses wherein the first electric part is a large electric part, and the second electric part is a small electric part smaller in size than the first electric part.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Fukuyama (US 10,661,850).
In re claim 6, Ueno further discloses 48wherein the stay supports a visor (18) covering the electric part from a front side, but does not disclose wherein the visor is smaller in width than a headlight in a vehicle front view.  
Fukuyama, however, does disclose wherein the meter (30) is smaller than the headlight (60) as shown in Figure 2. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meter of Ueno such that it comprised the smaller size of Fukuyama to save space in the handlebar area, which would result in a smaller meter visor being necessary for protection.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Kushida (US 6,483,467).
In re claims 8-9, Ueno further discloses 49Ueno Uwherein a visor (18) that covers the electric part from a front side is provided, the stay includes a pair of left and right handle post fastening sections fastened to the left and right handle posts, a visor support section (43) that extends forward relative to the handle post fastening sections and that supports the visor, but does not disclose an antenna support member that supports an antenna for radiocommunication, and the antenna support member is supported by the visor support section.  
Kushida, however, does disclose an antenna support member (32, 73) that supports an antenna (27, 70) for radiocommunication near the handlebars. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stay of Ueno such that it comprised the antenna/mount of Kushida to provide the saddle vehicle with gps/positional information.

Allowable Subject Matter
Claims 5, 7, 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the first electric part is a meter, while the second electric part is a connector for harnesses, and the meter and the connector are disposed such as to surround that portion of the handlebar which is located between the left and right handle posts” and “wherein a visor that covers the electric part from a front side is provided, and the stay includes a pair of left and right handle post fastening sections fastened to the left and right handle posts, an upper-side stay section that extends rearward on an upper side of the handlebar from the handle post fastening sections and that supports the first electric part, a visor support section that extends forward relative to the upper-side stay section and that supports the visor, and a lower extension section that extends downward relative to the upper-side stay section, that is located on a front side of the handlebar, and that supports the second electric part” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 3, 4, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the stay includes a lower extension section extending downward below the first electric part, the second electric parts include a first small electric part attached to a front surface side of the 47lower extension section and dlower extension section and a second small electric part attached to a rear surface side of the lower extension section, and the first small electric part and the second small electric part overlap with each other in a vehicle front view and are disposed between the left and right handle posts” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach saddle riding electrical components of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611           

/TONY H WINNER/Primary Examiner, Art Unit 3611